NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted August 10, 2011*
                                    Decided August 11, 2011

                                               Before

                               FRANK H. EASTERBROOK, Chief Judge

                               JOHN L. COFFEY, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

No. 10-3180

JOSEPH OROSCO,                                       Appeal from the United States District
     Plaintiff-Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                            No. 08-C-833

JOANNE SWYERS,                                       Rudolph T. Randa,
    Defendant-Appellee.                              Judge.



                                            ORDER

         Joseph Orosco, a Wisconsin inmate, invokes 42 U.S.C. § 1983 to contend that
Detective Joanne Swyers violated the Fifth Amendment by interrogating him without
providing the warnings required by Miranda v. Arizona, 384 U.S. 436 (1966), and that the
state later used the resulting confession against him in a criminal proceeding. The district




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10-3180                                                                                Page 2


court granted Swyers’s motion for summary judgment after determining that she was
entitled to qualified immunity. We affirm the judgment because the suit is untimely.

        The facts underlying this case date back to 1998, about a year after Orosco began
serving a life sentence. In January 1998, a prison guard placed Orosco in handcuffs and
belly chains and escorted him from his cell to the prison security office. Once he was in the
office, Swyers told him that she was investigating an incident that had occurred within the
prison and asked Orosco to answer some questions. Swyers says Orosco was free to leave,
but he disputes this assertion, pointing out that he remained cuffed and chained, and that
the guard who had escorted him to the office stayed in the room. Because we are reviewing
a grant of summary judgment, we resolve this and all other fact disputes in Orosco’s favor.
See Holland v. City of Chicago, 643 F.3d 248, 250 (7th Cir. 2011).

        Swyers never gave Orosco his Miranda warnings, and during the conversation
Orosco confessed that he had threatened another inmate who had been the victim of a
prison fight. Later that year, in October 1998, the state charged Orosco with intimidating the
victim of a crime. The prosecution relied on the statements Orosco had given to Swyers, but
a year later the state court suppressed the confession after concluding that Swyers obtained
it by violating Miranda. Without this evidence, the state dismissed the charge.

       Around the same time, Wisconsin amended its applicable tolling statute. When
Orosco gave his unwarned statements, Wisconsin law allowed prisoners up to five years
beyond the applicable statute of limitations to file suit. WIS. STAT. § 893.16 (1996). But by the
time the state used Orosco’s statements to initiate criminal proceedings against him, in
October 1998, imprisonment had been eliminated as a basis for tolling. See Wisconsin
Prisoner Litigation Reform Act, 1997 WIS. ACT 133, § 37 (effective Sept. 1, 1998); Storm v.
Legion Ins. Co., 665 N.W.2d 353, 367 n.24 (Wis. 2003).

        Orosco filed this suit in October 2008, ten years after the state used his unwarned
statements, claiming, as relevant here, that Swyers violated his rights under Miranda. The
district court initially dismissed the case as untimely. The court noted that the limitations
period for § 1983 suits arising in Wisconsin is six years and concluded that Orosco had long
missed the deadline. Orosco then moved to amend the judgment under Rule 59(e) of the
Federal Rules of Civil Procedure, calling to the court’s attention the change in the state’s
tolling statute. The district court acknowledged that, at the time Orosco gave his unwarned
statements, Wisconsin prisoners benefitted from a 5-year tolling period. The court
concluded that when 5 years of tolling was combined with the 6-year limitations period,
Orosco’s suit was timely because he filed it less than 11 years after he gave his unwarned
confession.
No. 10-3180                                                                               Page 3


        Swyers then moved for summary judgment. She still contended that Orosco’s suit
was untimely and added another argument. She maintained that in 1998 a failure to give
Miranda warnings did not violate the constitution and thus could not form the basis for a
civil suit under § 1983, and so she was entitled to qualified immunity. The district court
agreed and granted the motion on that basis.

         Our analysis begins and ends with Swyers’s defense that the limitations period
expired six years after the state used Orosco’s confession in 1998. Orosco objects that Swyers
cannot argue timeliness on appeal because she failed to file a cross-appeal, but he is
mistaken. As long as Swyers is not seeking to enlarge her victory from the district court,
which she is not, we may resolve the case on any basis supported in the record without
Swyers having cross-appealed. See Mass. Mut. Life Ins. Co. v. Ludwig, 426 U.S. 479, 481 (1976);
In re UAL Corp., 468 F.3d 444, 449 (7th Cir. 2006). To resolve the merits of the timeliness
defense, the district court properly looked to state law. See Wallace v. Kato, 549 U.S. 384, 387
(2007); Reget v. City of La Crosse, 595 F.3d 691, 694 (7th Cir. 2010). The court was also correct
to conclude that, absent clear statutory instructions to the contrary, Wisconsin generally
does not retroactively apply a law that changes the time in which to sue to a claim that has
previously accrued. See Betthauser v. Med. Protective Co., 493 N.W.2d 40, 43 (Wis. 1992).

        The key, therefore, is determining when Orosco’s claim accrued. Is it when he
confessed (as the district court thought) or when the state used the confession to charge him
with a crime (which is after the 5-year tolling privilege was eliminated)? The answer
determines both when the statute of limitations began to run and whether Orosco benefits
from the now-rescinded tolling statute. WIS. STAT. § 893.16 (1996); Chang v. Baxter Healthcare
Corp., 599 F.3d 728, 734 (7th Cir. 2010). A claim for failing to give Miranda warnings during a
custodial interrogation accrues, at the earliest, when the statements are used in “the
initiation of a legal proceeding.” Chavez v. Martinez, 538 U.S. 760, 766-67 (2003) (plurality
opinion); Hanson v. Dane Cnty., Wis., 608 F.3d 335, 339-40 (7th Cir. 2010); Sornberger v. City of
Knoxville, 434 F.3d 1006 (7th Cir. 2006). Orosco’s statements could not have been so used,
and his claim therefore could not have accrued, before October 1998, because that is when
the state initiated proceedings against him based on his confession. See Sornberger, 424 F.3d
at 1027. By that time the new tolling statute was already in effect. Orosco is therefore unable
to benefit from the tolling laws that were in place at the time he gave his unwarned
confession, and his suit is many years too late.

                                                                                    AFFIRMED.